DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0182243 filed December 18, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/014743 filed December 15, 2016.
Response to Restriction Election
Applicant’s election of Group II, claims 4-9, in the reply filed on July 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2020.
Abstract Objection
The abstract of the disclosure is objected to because
It contains more than 150 words.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Specification Objection
The disclosure is objected to because of the following informalities:
It appears to inconsistently recite the chemical formula for forsterite. Page 4 line 1 recites “forsterite (MgSi2O4)”. Page 10 line 8 recites “forsterite (Mg2SiO4)” and lines 12 and 14 recite “Mg2SiO4 (forsterite)”. 
It appears to inconsistently recite the area% of the secondary phase in the primary film.  Page 4 line 4 recites “more than 3 area% or less than 94 area%”. Emphasis added. Page 14 line 13 recites “the second phase exceeds 3 area% and less than 94 area%”. Emphasis added. The conjunction “or” indicates alternatives such that only one is required and “and” indicates both are required.
Appropriate correction is required.
Claim Objection
Claim 4 is objected to because of the following informalities:  
In line 11 “(100 area%)” is repetitive of “a total area”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 6 “forsterite (MgSi2O4)” renders the claim indefinite. It is unclear whether or not the formula in the parenthesis is meant to further limit the composition of forsterite. The chemical formula for forsterite is Mg2SiO4 as supported by 10:12-14 of the instant specification. It is unclear whether the claim requires forsterite, MgSi2O4, or a new type of forsterite with the formula MgSi2O4. For the purpose of examination claim 4 will be given the broadest reasonable interpretation of requiring forsterite, which has a chemical formula of Mg2SiO4 or MgSi2O4.
Claim 4 line 10 “the second phase is more than 3 area% or less than 94 area%” renders the claim indefinite. It is unclear if this limitation allows for more than 3 area% (i.e. more than 3 to 100 area%) or less than 94 area% (i.e. 0 to less than 94 area%) such that the primary film can include entirely second phase or no second phase. Further it is unclear if the second phase can be less than 3 area% or more than 94 area%. For the purpose of examination claim 4 will be given the broadest reasonable interpretation of requiring a second phase of more than 3 area % or less than 94 area% as instantly claimed.
Claim 6 lines 4-8 “(in Equation 2,…high temperature annealing)”  renders the claim indefinite. It is unclear whether or not the information recited in the parenthesis is meant to be a claim limitation. For the purpose of examination claim 6 will be given the broadest reasonable interpretation of the information in the parenthesis further defining and limiting Equation 2 recited in line 3.
Claim 7 line 3 “the Mn oxides” renders the claim indefinite. It is unclear what this limitation is referring to. It could be referring to all compositions that contain manganese and oxygen with or without the presence of other elements. Alternatively, it could be referring to a particular set of oxide compounds containing manganese and oxygen. For the purpose of examination claim 7 will be given the broadest reasonable interpretation of referring to all compositions that contain at least manganese and oxygen.
	Claim 9 lines 4-6 “(in Equation 3,…high temperature annealing)”  renders the claim indefinite. It is unclear whether or not the information recited in the parenthesis is meant to be a claim limitation. For the purpose of examination claim 9 will be given the broadest reasonable interpretation of the information in the parenthesis further defining and limiting Equation recited in line 3.
Claim 5 is rejected as depending from claim 4.
Claim 8 is rejected as depending from claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Masui (US 5,565,272).
Regarding claim 4, Masui teaches a grain oriented silicon steel sheet (i.e. an oriented electrical steel sheet) in Example 3 with a primary film of about 3.6 g/m2 (19:57-61) of forsterite (i.e. a first phase including forsterite) (Mg2SiO4) and spinel (MgAl2O4) (i.e. a second phase including an oxide from Al) (2:57-67 and 3:1-8) formed by coating an annealing separator on the surfaces of the steel sheets (i.e. a primary film position on a surface of the oriented electrical steel sheet) (19:36-56) where the amount of spinel is 0.50 g/m2 in inventive Example 3-1 (20:34-47). A primary film of 3.6 g/m2 with an amount of spinel of 0.50 g/m2 results in an area% of spinel of about 14% (i.e. 0.50/3.6) (i.e. the second phase is more than 3 area% or less than 94 area% with respect to a total area of the primary film). 
Regarding claim 5, Masui teaches forsterite has a coefficient of thermal expansion of 11x10-6/K and spinel has a coefficient of thermal expansion of 9x10-6/K (4:3-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,565,272).
In the even it is determined that Example 3 of Masui does not teach the area% of the second phase as claimed, then the below rejection is applied.
Regarding claim 4, Masui teaches a grain oriented silicon steel sheet having magnetic properties (i.e. an oriented electrical steel sheet) (1:7-9) comprising a primary film composed mainly of forsterite (Mg2SiO4) (i.e. a first phase including forsterite) and an oxide containing Al mainly of spinel (MgAl2O4) (i.e. a second phase including an oxide of Al) (2:57-67 and 3:1-8). Masui teaches the tension in the sheet increases proportionally with the amount of spinel in the primary film (3:63-67 and 4:1-2) because the tension effect of spinel is about 3 times that of forsterite (4:11-16) and the distribution and arrangement of the forsterite and spinel are important to the formation of an excellent primary film (4:58-60) (i.e. the area % of the second phase is a result-effective variable that affects the tension in the sheet and the excellence of the primary film). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to optimize the amount of spinel (i.e. second phase) in the primary film of Masui to achieve the desired tension in the sheet (3:63-67 and 4:1-2 and 11-16) and an excellent primary film (4:58-60) where the tension in the steel sheet reduces (improves) the iron loss of the grain oriented silicon steel sheet (1:44-46). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A). 
Regarding claim 5, Masui teaches forsterite has a coefficient of thermal expansion of 11x10-6/K and spinel has a coefficient of thermal expansion of 9x10-6/K (4:3-10). 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (US 5,718,775).
Regarding claim 4, Komatsubara teaches a grain oriented electrical steel sheet (1:7-12) having a very low iron loss (2:15-17) with a primer film (i.e. primary film) of oxides mainly comprising forsterite (i.e. a first phase including forsterite) on the surface of the steel sheet after finish annealing (8:18-19). Komatsubara teaches adding metal oxide such as CuO2, SnO2, MnO2, Fe3O4, Fe2O3, Cr2O3, and TiO2 to the annealing separator before final annealing (7:61-65 and 12:44-56) in an amount of up to about 20% (12:31-43). 
The process of Komatsubara (i.e. steel slab, hot rolling, cold rolling, decarburizing annealing, annealing separator composition, and annealing; 11:All, 12:1-30, 14:18-44, and 17:4-12) is substantially similar to that which forms the instantly claimed primary film (instant specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, and 23:1-7). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the glassy film (i.e. primary film) having a second phase including an oxide of a metal selected from Cu, Mn, Cr, and Ti being more than 3 area% and less than 94 area%. 
Instant Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, and 23:1-7
Komatsubara 11:All, 12:1-30, 14:18-44, 17:4-12
Steel slab
Steel slab
Hot rolling
Hot rolling
Cold rolling and annealing
Cold rolling and annealing
Decarburization and nitriding annealing
800 – 950°C
Decarburizing annealing in H2 and N2  
850°C
Annealing separator composition
0.05 < [A]/[B] < 10.5
Up to about 20% metal oxide
Metal oxide/MgO 0 to 0.25 (i.e. 20/80)
Annealing
950 – 1250°C
Hydrogen and nitrogen atmosphere
18 to 22 hours
May include heating at 50°C/h to 650°C and 15°C/h from 650°C to the annealing temperature
Annealing
800 – 1050 °C
N2 and H2 atmosphere
20 to 50 hours
Heating at a rate of at least about 5 – 20 °C/h from 870°C to at least about 1050 °C


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (US 5,718,775) as applied to claim 4 above, and further in view of Masui (US 5,565,272).
Regarding claim 5, Komatsubara teaches a primer film mainly comprising forsterite (Komatsubara 8:18-19) and a process (Komatsubara 11:All, 12:1-30, 14:18-44, and 17:4-12) that is substantially similar to that of the instant invention (instant specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, and 23:1-7). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the second phase of the primary film. Thermal expansion coefficient is a material property, such that different compositions (i.e. the forsterite and the second phase) have different thermal expansion coefficients.
Further, Masui teaches a primary glass film on a grain oriented silicon steel sheet (1:7-9) comprising two different oxides with two different thermal expansion coefficients (4:3-10).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the primer film of Komatsubara to have two different phases with two different coefficients of thermal expansion because they have different tension effects, where the larger the difference between the coefficient of thermal expansion of the primer film phase and the silicon steel sheet, the larger the tension imparted to the steel sheet and the larger the tension effect that results on the steel sheet due to thermal expansion coefficient differences, then the lower the iron loss and (Masui 4:1-16).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (US 5,718,775) as applied to claim 4 above, and further in view of Yamamoto (US 3,522,108).
Regarding claim 6, Komatsubara teaches a MgO annealing separator (14:29-34 and 16:65-67) with added metal oxide such as CuO2, SnO2, MnO2, Fe3O4, Fe2O3, Cr2O3, and TiO2 applied before final annealing (7:61-65 and 12:44-56), but is silent to the composition of a content of the metal that forms the second phase increasing in the steel sheet relative to the composition before high temperature annealing.
Yamamoto teaches an annealing separator comprising MgO and MnO2 where after final annealing the content of the Mn compound in the annealing separator decreases and that of Mn in the steel somewhat increases (3:24-28).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Komatsubara to include MnO2 in the annealing separator because a mixture of MgO and MnO2 results in formation after final annealing of a glassy film that is highly adhesive and has a high electrical insulation value and space factor (Yamamoto 3:9-28) and the Mn acts to refine compounds in the silicon steel sheet such as S and Al during annealing without deteriorating the magnetic property of the silicon steel sheet (Yamamoto 3:55-70). 
Regarding claims 7 and 8, Komatsubara teaches a MgO annealing separator (14:29-34 and 16:65-67) with added metal oxide such as CuO2, SnO2, MnO2, Fe3O4, Fe2O3, Cr2O3, and TiO2 to the applied before final annealing (7:61-65 and 12:44-56).
Yamamoto teaches adding MnO2 to an annealing separator (2:34-42 and 3:1-70).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Komatsubara to add the metal oxide MnO2 in the annealing separator because a mixture of MgO and MnO2 results in formation after final annealing of a glassy film that is highly adhesives and has a high electrical insulation value and space factor, increasing the Mn content in the steel (Yamamoto 3:9-28) where the Mn acts to refine compounds in the silicon steel sheet such as S and Al during annealing without deteriorating the magnetic property of the silicon steel sheet (Yamamoto 3:55-70).
The process of Komatsubara (i.e. steel slab, hot rolling, cold rolling, decarburizing annealing, annealing separator composition, and annealing; 11:All, 12:1-30, 14:18-44, and 17:4-12) is substantially similar to that which forms the instantly claimed primary film (instant specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, and 23:1-7). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the glassy film (i.e. primary film) having a second phase that includes one, two, or more kinds among the Mn oxides (claim 7) and one or two or more kinds among MnO, MnO2, MnO3, Mn2O7, Mn2O3, Mn3O4, MnSiO3, Mn2SiO4, MnAl2O4, Mn2Al4Si5O12, and Mn3Al2Si3O12 (claim 8).
Regarding claim 9, Komatsubara in view of Yamamoto teaches adding MnO2 to the annealing separator (Komatsubara 7:61-65 and 12:44-56; Yamamoto 2:34-42 and 3:1-70) where  after final annealing the content of the Mn compound in the annealing separator decreases and that of Mn in the steel somewhat increases (Yamamoto 3:24-28).
Related Art
Hamachi (US 3,765,957)
Hamachi teaches an electronic insulating coating the on the surface (1:6-12) of a grain oriented silicon steel sheet (11:53-62 and 12:29-34) where the main ingredient in the film is forsterite (5:33-40) and the separator contains magnesia, serpentine, and manganous oxide (MnO) (6:22-25) where the manganous oxide selectively oxidizes silicon in steel to deposit a silicon dioxide film on the surface while being reduced into manganese such that substantially all of which is diffused into the steel (6:26-33). Hamachi teaches substantially all of the manganous oxide is diffused into the steel, such that it teaches away from the primary film including a second phase of an oxide of Mn at an area% of 3 to 94.
Uesaka (WO 2016/129291 with citations from US 2018/0030559)
	Uesaka teaches a grain-oriented electrical steel sheet ([0001]) with an annealing separator comprising 2 to 30 mass% of one or more metal oxides selected from CuO2, SnO2, MnO2, Fe3O4, Fe2O3, Cr2O3, and TiO2 ([0039]) manufacturing by a process substantially similar to that used to make the instantly claimed invention ([0065]-[0071] and [0078]-[0081]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735